Citation Nr: 1525254	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right shoulder tendonitis with history of chronic impingement syndrome status post open subacromial decompression with scarring (hereinafter a "right shoulder disability").


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an evaluation in excess of 10 percent for the Veteran's service-connected right shoulder disability.  The Veteran appeals for a higher evaluation.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that the medical evidence of record is inadequate for rating purposes, and therefore, a remand is required to afford the Veteran an opportunity for a new VA examination.  38 C.F.R. § 4.2 (2014).  At the Veteran's most recent examination in December 2011, the VA examiner performed an objective evaluation of the Veteran's right shoulder, including range of motion and rotator cuff testing, and found no abnormal test results, no painful motion, and no functional loss.  An x-ray did show mild arthritis.  However, the Veteran, in his May 2012 notice of disagreement, said that the VA examiner explained to him that the Veteran's right shoulder exhibited such motion and pain during the examination that the Veteran had another right shoulder rotator cuff tear.  The Veteran said that the VA examiner referred him to a private orthopedic surgeon.  Based on January 2012 private treatment records that the Veteran submitted, the Veteran was diagnosed with a right shoulder rotator cuff sprain/strain and impingement of the right shoulder.  An MRI of the Veteran's right shoulder showed that he had a partial thickness supraspinatus tear.  His private treating physician noted that the Veteran needed an arthroscopy for decompression, debridement, and probable repair of that partal thickness tear.  As the result of the Veteran's private treatment records, from approximately one month after the December 2011 VA examination, along with the Veteran's statements about the outcome of the December 2011 VA examination, are inconsistent with the reported findings of the December 2011 VA examination, the Veteran should be provided a new VA examination to assess the current severity of his service-connected right shoulder disability.  

In addition, the Board notes that it appears that the AOJ, in its October 2013 statement of the case, did not review the Veteran's private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his service-connected right shoulder disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected right shoulder disability.  

All necessary tests and studies should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




